Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1)	The drawings are objected to under 37 CFR 1.84(p)(3) because all reference characters are not of appropriate size. As per 37 CFR 1.84(p)(3):
Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. 

 2)	The drawings are objected to under 37 CFR 1.84(u)(2) because all view numbers are not of appropriate size. As per 37 CFR 1.84(u)(2):
The view numbers must be larger than the numbers used for reference characters. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 and 12-14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, “each pin” lacks antecedent basis within the claim. It is therefore, not clear as to what “each pin” refers.
Claim 9, “the first end” lacks antecedent basis within the claim. It is therefore, not clear as to what “the first end” refers.
Claim 12, (and claims 13-14 which depend therefrom), lines 2-3 “the support member” lacks antecedent basis within the claim. It is therefore, not clear as to what “the support member” refers.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9, 11, 15, 16 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference SU 687217 to Ushanov.    As to claims 1 and 21, Ushanov discloses, Figs. 1 and 2 for example, apparatus suitable for use in construction to assist in the support of suspended concrete during at least a curing phase of the concrete, the apparatus comprising:
•    a base member (housing 1);
•    a support member (3 and 4) coupled to the base member and moveable relative to the base member between a first position and a second position (see Fig. 1 - bold lines and phantom lines);
•    a biasing mechanism (spring 6) operatively coupled to the support member to bias the support member toward the second position; and
•    a preloading mechanism (7) operatively coupled to the support member to releasably lock the support member in a preloaded position (held by bracket 8) relative to the base member at or proximal to the first position.

As to claim 9, pin 7 is removably coupled to either of the support member 3 and base member 1.
As to claim 11, base plate is at lower end of 1 of Ushanov.
As to claim 15, the base member 1 of Ushanov is configured to releasably couple a support prop in situ, (e.g., as by clamp, etc.).
As to claim 16, guide mechanism is at 2.

Claim(s) 1, 2 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melic 2009/0152431.   As to claims 1 and 21, Melic discloses, Figs. 1, 9 and 10 for example, an apparatus comprising: a base member (34); a support member (32); a biasing mechanism (58); and a preloading mechanism (60) to releasably lock the support member in a preloaded position (see Figs. 9-10).
As to claim 2, Melic discloses wherein the first position is a retracted position ('pin 3 is pulled down') and the second position is an extended position (the pin 3 under action of spring 6 holds strut in the operating position, (Fig. 2).

Allowable Subject Matter
Claims 3-8 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
s 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






                                                                    /MICHAEL SAFAVI/                                                                    Primary Examiner, Art Unit 3631                                                                                                                                    

































MS
June 17, 2021